J-S48008-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

BRITNEY GOODWINE

                         Appellant                  No. 923 WDA 2015


           Appeal from the Judgment of Sentence May 12, 2015
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0013169-2014


BEFORE: BOWES, DUBOW AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J:                       FILED SEPTEMBER 19, 2016

      Britney Goodwine appeals from the judgment of sentence of two years

probation that the trial court imposed after she pled guilty to delivery of a

controlled substance (heroin), possession of a controlled substance (heroin)

with intent to deliver, possession of a controlled substance (heroin), and

conspiracy. Counsel has filed a petition to withdraw from representation and

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).                We grant

counsel’s petition to withdraw and affirm.

      The above delineated charges were instituted against Appellant based

upon the following events, which we have garnered from the affidavit
J-S48008-16



supporting the criminal complaint.1            At approximately 11:00 a.m. on April

14, 2014, Penn Hills Police Detective Nathan Laero used a confidential

informant ("CI") to conduct a controlled buy of ten bags of heroin.                  In

Defective Laero’s presence, the CI contacted the intended target of a drug

interdiction, Melvin Harris, III, and ordered the heroin.                Under the

detective’s direct observation, the CI then entered a laundromat on 6026

Saltsburg Road, Penn Hills, and met with Harris and Appellant.             Detective

Laero saw Appellant exchange ten bags of heroin with the CI in exchange for

cash.

        On May 12, 2015, Appellant tendered a negotiated guilty plea to the

four charges in exchange for a sentence of probation to be determined by

the court.      The matter proceeded to sentencing, and the court imposed a

two-year probationary term.          Appellant was apprised of her post-sentence

rights. Guilty Plea, Explanation of Defendant's Rights, 5/12/14, at 6-8.

        Appellant did not file any post-sentence motion. The present appeal

was filed on June 9, 2015. As noted, counsel has moved to withdraw. Since

we do not consider the merits of an issue raised in an Anders brief without

first reviewing a request to withdraw, we now address counsel’s petition to

withdraw. Commonwealth v. Cartrette, 83 A.3d 1030 (Pa.Super. 2013)

(en banc). In order to be permitted to withdraw, counsel must meet three
____________________________________________


1
    This affidavit was utilized as the factual basis for entry of the guilty plea.



                                           -2-
J-S48008-16



procedural requirements: 1) file a petition for leave to withdraw and state

that, after making a conscientious examination of the record, counsel has

concluded that the appeal is frivolous; 2) provide a copy of the Anders brief

to the defendant; and 3) inform the defendant that he has the right to retain

private counsel or raise, pro se, additional arguments that the defendant

deems worthy of the court’s attention. Id.

      Counsel has complied with the procedural requirements of Anders.

His motion to withdraw indicates that he reviewed the record and, based on

that review, determined that this appeal is frivolous. The petition also states

that counsel mailed a copy of the motion to withdraw and the brief to

Appellant and that he told Appellant about her right to hire counsel or

represent herself in this appeal. A letter to Appellant is attached to the

motion to withdraw, and it confirms that Appellant received a copy of the

documents in question and was told about her right to proceed with private

counsel or pro se.

      We now examine the briefing requirements when counsel seeks to

withdraw on direct appeal. Pursuant to Santiago, an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel's conclusion that the appeal is frivolous; and (4) state
      counsel's reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.



                                     -3-
J-S48008-16



Santiago, supra at 361.

      Appellant's brief satisfies the mandates of Santiago. It sets forth the

procedural and factual history of this matter.    Counsel then extensively

examines the plea colloquy, establishes why it was valid, cites a significant

amount of pertinent legal authority, and indicates that Appellant's sentence,

being compliant with the negotiated plea and within the statutory limits,

cannot be challenged. Thus, the issue, as framed to this panel, is whether

the public defender’s office should be permitted to withdraw.     Appellant’s

brief at 2.

      We conclude that the public defender’s office should be permitted to

withdraw because no issues are preserved for appeal. Any objections to the

validity of the plea and sentence have been waived. In Commonwealth v.

Lincoln, 72 A.3d 606 (Pa.Super. 2013), a direct appeal, Lincoln had not

filed a post-sentence motion seeking to withdraw his guilty plea.        We

concluded that any challenges to the validity of the guilty plea were waived

for purposes of the direct appeal, observing that “a defendant wishing to

challenge the voluntariness of a guilty plea on direct appeal must either

object during the plea colloquy or file a motion to withdraw the plea within

ten days of sentencing. Failure to employ either measure results in waiver.”

Id. at 609-10 (citations omitted).   Such waiver flows from application of

Pa.R.A.P. 302, which provides that issues not raised in the trial court are

waived for purposes of appeal. In the present matter, Appellant waived all

                                     -4-
J-S48008-16



challenges to the validity of her guilty plea for purposes of direct appeal by

neglecting to object to its validity at the plea proceeding or in a post-

sentence motion.

      Any sentencing challenges are likewise waived.      Appellant raised no

objection to the sentence when it was imposed, and she failed to file a post-

sentence motion. Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.Super.

2003) (citation omitted) (“[I]ssues challenging the discretionary aspects of

sentencing must be raised in a post-sentence motion or by raising the claim

during the sentencing proceedings.     Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.”).

      Moreover, Appellant cannot challenge the discretionary aspects of the

sentence imposed since it comported with the negotiated guilty plea, which

called for a probationary term. It is well settled that

      [w]here the plea agreement contains a negotiated sentence
      which is accepted and imposed by the sentencing court, there is
      no authority to permit a challenge to the discretionary aspects of
      that sentence. “If either party to a negotiated plea agreement
      believed the other side could, at any time following entry of
      sentence, approach the judge and have the sentence unilaterally
      altered, neither the Commonwealth nor any defendant would be
      willing to enter into such an agreement.” Permitting a
      discretionary appeal following the entry of a negotiated plea [ ]
      would undermine the designs and goals of plea bargaining, and
      “would make a sham of the negotiated plea process[.]”

Commonwealth v. Reichle, 589 A.2d 1140, 1141 (Pa.Super. 1991)

(citations omitted); accord Commonwealth v. Baney, 860 A.2d 127, 131

(Pa.Super. 2004).

                                      -5-
J-S48008-16



     We have conducted an independent review of the record, as required

by Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa.Super. 2015),

and have concluded that there are no preserved non-frivolous issues that

can be raised in this appeal. Hence, we concur with counsel’s assessment

and allow him to withdraw.


     Petition of Scott B. Rudolf, Esquire, to withdraw is granted. Judgment

of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2016




                                   -6-
J-S48008-16




              -7-